FILED
                           NOT FOR PUBLICATION
                                                                          AUG 26 2015
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TANIA GOLKAR,                                   No. 11-57044

              Plaintiff - Appellant,            D.C. No. 2:11-cv-04845-JFW-
                                                FFM
 v.                                             Central District of California,
                                                Los Angeles
JOHN F. KERRY, United States Secretary
of State; UNITED STATES
DEPARTMENT OF STATE; JEH                        ORDER
JOHNSON, Secretary of the Department
of Homeland Security; U.S.
DEPARTMENT OF HOMELAND
SECURITY; LORETTA E. LYNCH,
Attorney General,

              Defendants - Appellees.


Before: PREGERSON and FISHER, Circuit Judges and DANIEL,* Senior District
Judge.

      The Memorandum Disposition filed on April 18, 2014, is amended as

follows: replace footnote 3 on page 5 with the following text:

      The government argues that, under 8 U.S.C. § 1182(b)(3), a
      consular officer is not required to provide any written “notice
      stating the determination or listing the specific provision or


      *
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
      provisions of law under which that alien is inadmissible if the
      alien is inadmissible under 8 U.S.C. §§ 1182(a)(2) or (3).” But
      the Golkars only learned the visa was denied under § 1182(a)(3)
      after their congressman informed them of that fact years later; in
      the denial itself, the consular officer simply cited to § 1182(a). It
      is therefore impossible to know from the face of the denial
      whether the consular officer complied with a mandatory
      procedure. See 8 U.S.C. § 1182(b)(1) (“[T]he officer shall
      provide the alien with a timely written notice that . . . lists the
      specific provision or provisions of law under which the alien is
      inadmissible”). Contrary to the government’s argument, this case
      stands apart from Kerry v. Din, 135 S. Ct. 2128 (2015). There, the
      consular officer informed the visa applicant that his visa was
      denied under § 1182(a)(3)(B), and the Court concluded that under
      § 1182(b), the consular officer was not required to provide any
      more specific information than that. See id. at 2141. Here, the
      denial cited no subsection of § 1182(a) at all.

      The Petition for Panel Rehearing is otherwise DENIED, and no further

petitions for rehearing will be accepted.